Citation Nr: 1138515	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-22 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include a psychosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel






INTRODUCTION

The Veteran served on active duty from February 2003 to November 2005.  His service was characterized as under honorable conditions (general).

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO, among other things, denied entitlement to service connection for anxiety attacks.  While in his November 2006 claim the Veteran characterized his psychiatric disability as "anxiety attacks," the Court has held that a claimant is generally not competent to diagnose his own psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  As discussed below, there were other psychiatric disabilities that were either diagnosed or considered for diagnosis.  The rating board noted the claim for anxiety attacks, but the body of the rating decision reflects consideration of all "mental" conditions.  The Board has consequently characterized the issue more broadly as indicated on the title page and in accordance with what was actually done by the AOJ.  

The Veteran failed to report for a Board hearing that was scheduled to be conducted at the RO in February 2011.  As the Veteran has offered no explanation as to why he was unable to appear and has made no request for another hearing, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010) (failure to appear for a scheduled hearing treated as withdrawal of request).

In March 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), to afford the Veteran a VA psychiatric examination, including contacting him at the appropriate address, including zip code.  For the reasons stated below, the AMC substantially complied with the Board's remand instructions.



FINDING OF FACT

The Veteran does not have a current psychiatric disability, to include a psychosis.


CONCLUSION OF LAW

A psychiatric disability, to include a psychosis, was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a December 2006 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for anxiety attacks (as it was then characterized), including the requirement that the evidence show the existence of a "current physical or mental disability."  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the December 2006 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the December 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran was afforded a November 2007 VA-authorized general examination, on which there were some psychiatric findings.  However, a November 2006 VA treatment record contained a diagnosis of psychosis not otherwise specified (NOS).  Consequently, the RO scheduled a February 2008 VA psychiatric examination.  The Veteran failed to appear for the examination.

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with the type of claim.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).

In its March 2011 remand, the Board found that there was good cause for the failure to appear because the Veteran had given different zip codes and mail was returned with the notation of no known address, thus indicating that the notice may not have been sent to the Veteran at the correct address.  The Board therefore instructed the RO/AMC to contact the Veteran at the appropriate zip code and address.  The AMC sent an April 2011 letter to the Veteran indicating that he would be scheduled for an examination in connection with his claim, and that if he failed to report for the scheduled examination, his claim would be decided based on the evidence of record or even denied.  The letter was not returned as undeliverable and it is therefore presumed that the Veteran received it, even if he were to allege nonreceipt.  See Miley v. Principi, 15 Vet. App. 97 (2001); Jones v. West, 12 Vet. App. 98, 102 (1998); YT v. Brown, 9 Vet. App. 195 (1996).

A VA list of examination requests indicates that a "mental disorders" examination was scheduled, and that the examination was cancelled because the Veteran failed to report.  The letter sent to the Veteran indicating the date and time of the examination is not in the claims file, but it is presumed that he was properly notified of the date and time of the VA examinations.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (VA's established procedure for notifying claimants of VA examinations entitles it to the presumption of regularity that VA employees properly discharged their official duty to notify a veteran of a VA examination).  Consequently, the Board finds that the AMC complied with the Board's remand instructions by scheduling a psychiatric examination and contacting the Veteran at the appropriate zip code and address, and that the Veteran failed to report for the examination without good cause.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also instructed that if the Veteran did not appear, the RO/AMC should obtain an opinion by a Board-certified specialist based on file review, and, as discussed below, the AMC obtained an opinion from a licensed psychologist with a PhD.  As discussed below, given the Veteran's failure to appear for the examination, the fact that the AMC obtained an opinion from a licensed psychologist constituted substantial compliance with the Board's remand instructions in this regard.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 
  
The November 2006 claim on appeal was the first claim that the Veteran filed, and was filed on a VA Form 21-526.  Consequently, it was an original compensation claim.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim must be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

As an initial matter, the Board finds that the Veteran did not engage in combat with the enemy.  A finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999).  Although he served in the Southwest Asia Theater of Operations during the Persian Gulf War, the Veteran does not contend, and the evidence does not reflect, that he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The combat provisions of 38 U.S.C.A. § 1154 are therefore not applicable in this case.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  In this case, the Veteran was diagnosed with a psychosis within one year of service.  However, for the reasons discussed below, his claim must be denied because the weight of the evidence reflects that he did not meet the "current disability" requirement.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection in November 2006.

The STRs reflect that the Veteran was treated in the mental behavioral health clinic for complaints relating to job stress and relationship issues.  On the intake form, the Veteran reported that he thought about hurting himself, but frequently thought about hurting others.  His mood was dysphoric, and his affect was restricted and sullen.  The clinical impression was occupational problem and partner relational problem.  At the time of discharge, the clinical evaluation of the Veteran's psychiatric condition was abnormal, due to job related stress and insomnia since return from deployment.  However, he was assigned a PULHES value of S-1 for psychiatric. 

The Veteran completed a statement of medical history at separation on which he indicated that he had a history of depression or excessive worry, but no history of nervous trouble of any sort, including anxiety and panic attacks.  He elaborated that he worries because he does not want to get chaptered out of the military.  By comparison, at entry in November 2002, the Veteran reported no history of depression or excessive worry, no history of nervous trouble of any sort, including anxiety and panic attacks, no history of counseling, and no history of frequent trouble sleeping.

The Veteran was discharged on November 17, 2005, under honorable conditions.  His pay grade at separation was E01, but had been as high as E04.  The separation code was "JKA" (discreditable incidents - civilian or military).  The reentry code was "3" (individuals who are ineligible for enlistment unless a waiver is granted).  The reason for discharge was listed as pattern of misconduct.  

VA outpatient treatment records show that on November 9, 2006, the Veteran was seen and evaluated by a psychiatrist.  The Veteran was characterized as a very difficult historian.  The Veteran indicated he was fine until he went into service, and was shot at and had to shoot people while a truck driver in Iraq.  The Veteran denied any discipline problems in service, but admitted being discharged five days after threatening to kill his sergeant and receiving a general discharge.  The psychiatrist noted that, while the Veteran indicated he had recently left service, he had in fact been discharged in November 2005.  The psychiatrist noted that the Veteran asked to leave before the end of the examination because he was too uncomfortable.

The Veteran reported multiple symptoms that the psychiatrist categorized under mood, PTSD, and psychosis, the latter being paranoid delusions and hallucinations.  On examination, appearance, orientation, motor, speech, affect, and mood were normal.  There was no suicidal or homicidal ideation, but there were paranoid delusions or ruminations.  Thought process was coherent and local and memory was intact, but question marks indicate that these conclusions were tentative.  There were auditory hallucinations, intellect was average, and insight was poor.  The diagnosis was psychosis NOS.

Thus, a psychosis was diagnosed within a year of separation.  However, on the February 2007 VA-authorized general examination, the Veteran was alert, oriented times three; there were no signs of tension; and affect and behavior were normal.  Subsequent VA outpatient records do not carry the diagnosis of psychosis NOS, and specific November 2008 screenings for PTSD and depression were negative.

Significantly, while entitlement to service connection on a presumptive basis is warranted when a psychosis manifests to a compensable degree within one year of separation, the presumption of service incurrence may be rebutted where there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).  Moreover, when ascertaining the evidentiary basis for the presumption, the chronicity and continuity factors outlined in 38 C.F.R. § 3.303(b) must be considered.  38 C.F.R. § 3.303(b) provides that continuity of symptomatology where the condition noted during the presumptive period is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

In this case, the Board found in its March 2011 remand, and again finds here, that the diagnosis of psychosis NOS in November 2006 may legitimately be questioned because of the otherwise normal findings during service and the appeal period, and the mostly normal findings in the November 2006 VA treatment note.  Consequently, it ordered the new examination or, alternatively, an opinion by a Board-certified specialist.  In June 2011, a licensed psychologist with a PhD degree responded to the request.  The psychologist noted that the Veteran was not interviewed because he did not appear for the examination scheduled for June 15, 2011.  The psychologist indicated that the claims file, DD214, and electronic medical records were reviewed.  The psychologist reviewed the Veteran's in-service and post-service history.  The psychologist wrote, incorrectly, that the only mental health contact was the November 2006 VA outpatient visit at which the Veteran was diagnosed with psychosis NOS.  The psychologist noted the Veteran's failure to appear for this and other examinations, that the Veteran was not examined because of his failure to appear, and that his "current symptom picture is unknown."  The psychologist concluded that, given the lack of current and complete information, "it is not possible to resolve the questions raised in the remand without resort to speculation.  Veteran would need to be evaluated in order to address the remand questions."

As to the statement that the psychologist could not answer the questions without resort to speculation, in Jones v. Shinseki, 23 Vet.  App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data."  Id (citing Daves v. Nicholson, 21 Vet.  App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.  In this case, however, the psychologist indicated that a non-speculative opinion could not be rendered due to the lack of current symptomatology as a result of the Veteran's failure to appear for the examination.  As the reason for the inability to give a non-speculative opinion was the Veteran's failure to appear for the scheduled examination, and 38 C.F.R. § 3.655(b) requires that the claim be decided based on the evidence of record, the Board finds that the inability of the psychologist to render a non-speculative opinion must in this case be considered to weigh neither for nor against the claim, rather than requiring remand for a new examination or opinion.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ( "The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection").

The weight of the above evidence is against a finding that the Veteran has a current psychosis or psychiatric disability of any kind.  While the VA psychiatrist diagnosed psychosis NOS in November 2006, the examination was incomplete because the Veteran left before the end of it, and the psychiatrist did not explain why he diagnosed psychosis despite the many normal findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, the other psychiatric findings during service and during the appeal period were normal, including the more specific post-service screenings as to PTSD and depression.  In addition, the Veteran's failure to appear for the scheduled VA examination prevented the psychologist from offering a non-speculative opinion as to whether a psychosis or other psychiatric disability existed during the appeal period or a psychosis manifested to a compensable degree within the one year appeal period.

As to the Veteran's own statements indicating that he has a psychiatric disability due to his anxiety attacks, while lay testimony is competent as to observations and may be competent as to some matters of diagnosis and etiology, "[i]t is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Consequently, to the extent that the Veteran asserts a diagnosis of a psychiatric disability based on his observations of his anxiety attacks, these statements are not competent evidence of such a diagnosis.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a psychiatric disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287. 



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include a psychosis, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


